


--------------------------------------------------------------------------------

Exhibit 10.3

 
FORM OF
PROMISSORY NOTE PURCHASE AGREEMENT
 
THIS PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”) is made effective as
of January ___, 2010 by and among Gabriel Technologies Corporation, a Delaware
corporation (the “Company”), and the investors listed on the Schedule of
Investors attached hereto (each, an “Investor” and collectively, the
“Investors”).
 
WHEREAS, the Company desires to raise capital in the amount of up to $500,000.00
pursuant to this Agreement (the “Bridge Loan”);
 
WHEREAS, the Investors desire to purchase, and the Company desires to sell to
each initial Investor (each an “Investor”) who desires to participate in the
Closing (as defined below), a Promissory Note in the form attached hereto as
Exhibit “A” (with all such Promissory Notes issued in the Closing. as defined
below, referred to herein as the “Notes”) in the principal amount set forth
opposite such Investor’s name on Schedule A), upon the terms and conditions set
forth in this Agreement;
 
WHEREAS, the Company desires to offer and sell Notes to the Investors that elect
to participate in the Bridge Loan, each of whom will be an Investor pursuant to
this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors hereby agree as follows:
 
1.           Purchase and Sale of Notes; Closing.
 
1.1           Sale and Issuance of Notes to Investors at Closing.  Subject to
the terms and conditions of this Agreement, the purchase and sale of the Notes,
which must be in an aggregate principal amount of not less than $300,000.00,
shall take place at the principal office of the Company (the “Closing
Location”), at 3:00 p.m., on January 20, 2010, or such other date and time as
may be mutually acceptable to the Company and the Investors (which time and
place are designated as the “Closing”).  At the Closing, the Company shall
deliver to each Investor the original Note that such Investor is purchasing at
the Closing upon confirmation of receipt of payment of the purchase price
therefore, which purchase price shall equal the principal amount of the Note
purchased (the “Purchase Price”) and shall be paid in cash by each Initial
Investor by wire transfer to the Company, pursuant to the instructions attached
hereto as Exhibit “B”.  Each Investor shall be subject to the covenants set
forth in Section 1.2 below.
 
1.2           Investor Covenants.  The representations and warranties of the
Company set forth in Section 2 hereof shall be reaffirmed and in full force and
effect as of the date of the Closing, and the representations and warranties of
each applicable Investor in Section 3 hereof shall be reaffirmed and in full
force and effect as of the date of the Closing.  At the Closing, the Company
shall deliver to each Investor the original Note that such Investor purchases at
the Closing upon confirmation of receipt of payment of the Purchase Price
therefor, which Purchase Price shall equal the principal amount of the Note
purchased, and shall be paid in cash by wire transfer to the Company, pursuant
to the instructions attached hereto as Exhibit “B”. Any Notes sold pursuant to
this Section 1 shall be deemed to be “Notes” for all purposes under this
Agreement.
 
1.3           Use of Proceeds.  The Company will use the proceeds from the sale
of the Notes as follows:
 
(a)           $80,000.00 to various experts retained in connection with the
pending litigation matter of the Company against Qualcomm.
 

 

--------------------------------------------------------------------------------

 

(b)           $35,0000.00 to Hughes Hubbard for completion of “Technical and
Legal Evidence Binder” to be delivered to litigation funding sources for
Qualcomm case; this includes a reserve of $15K for expenses for the lawyers of
Hughes Hubbard and George Tingo to travel to meet one or more of our prospective
funding sources to present and close a funding deal;
 
(c)           $25,000.00 to pay Company Attorneys for past due for work over
past several months;
 
(d)           $25,000.00 to pay attorneys Haglund and Kelly for their
representation in the Munck Carter arbitration;
 
(e)           $20,000.00 to pay attorneys Troy Gould for representation of the
Company in connection with the proposed financing transaction between Western
Linen and the Company, and for legal counsel and representation on SEC and other
corporate matters;
 
(f)           $20,000.00 to retain attorney George E. Barton to assist with the
Company insurance claim and as co-counsel in State Court Action;
 
(g)           $50,000.00 for a 30-day extension of time to close the pending
acquisition of Western Linen Services, as approved by the Company Board of
Directors;
 
(h)           $50,000.00 to Marshall & Stevens Valuation Consulting for advice
and opinion on financing of Gabriel operations forthwith, and possibly the
issuance of a Fairness Opinion for the proposed structure of the acquisition of
Western Linen Services;
 
(i)           $80,000.00 for Company Operating Expenses – during the months of
January and February, 2010.
 
(j)           Up to the sum of $125,000.00 to tender to the law firm Munck
Carter – for the return to the Company of any percentage interest in the outcome
of the Company’s lawsuit against Qualcomm which Munck Carter may have at this
time.
 
2.           Representations and Warranties of the Company.  The Company
represents and warrants the following:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, under the laws of the State of Delaware. The Company
is currently not in compliance with Delaware State Law, and/or Federal Law with
respect to various legal requirements, as noted in Exhibit “C” hereto.  Investor
purchases this Note with full knowledge and understanding of these legal
deficiencies as described in Exhibit “C” hereto.  The Company may not be duly
qualified to transact business and is not believed to be in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business or properties.
 
2.2           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the Notes, the performance of all
obligations of the Company hereunder and under the Notes, and the authorization,
sale and issuance of the Notes being sold hereunder, has been taken or will be
taken prior to the Closing.  This Agreement and the Notes constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 

 
2

--------------------------------------------------------------------------------

 

2.3           Offering.  Subject in part to the truth and accuracy of each
Investor’s representations set forth in Section 3 of this Agreement, the
issuance and sale of the Notes as contemplated by this Agreement are intended to
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).
 
2.4           Compliance With Other Instruments.  The Company is believed to be
in material violation of one or more provisions of its Certificate of
Incorporation as amended to date, and/or the Bylaws of the Company.  The
execution and performance of this Agreement or the Notes may constitute a
violation or breach of one or more other agreements between the Company and
other persons or entities.
 
3.           Representations and Warranties of the Investors.  Each Investor,
severally and not jointly, hereby represents, warrants and covenants that:
 
3.1           Authorization.  Such Investor has full power and authority to
enter into this Agreement, and this Agreement is a legal, valid and binding
agreement of such Investor, enforceable in accordance with its terms.
 
3.2           Purchase Entirely For Own Account.  This Agreement is made with
such Investor in reliance upon such Investor’s representations to the Company,
which by such Investor’s execution of this Agreement such Investor hereby
confirms, that the Notes to be received by such Investor will be acquired for
investment for such Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that such
Investor has no present intention of selling, granting any participation in or
otherwise distributing the same.  By executing this Agreement, such Investor
further represents that such Investor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Note(s).
 
3.3           Disclosure of Information.  Such Investor has received all the
information it requested from the Company for deciding whether to purchase the
Notes.  Such Investor further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Notes and the business, properties, prospects,
litigation matters, and financial condition of the Company, including but not
limited to information relating to litigation the Company is currently engaged
in with Qualcomm, Inc.
 
3.4           Investment Experience.  Such Investor is an investor in securities
of companies of this type and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Notes.  If other than an individual,
such Investor also represents it has not been organized for the purpose of
acquiring the Notes.
 
3.5           Accredited Investor.  Such Investor is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act.
 
3.6           Restricted Securities.  Such Investor understands that the Notes
to be purchased hereunder are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such Notes may be resold without registration under the
Securities Act only in certain limited circumstances.  In the absence of an
effective registration statement covering the Notes or an available exemption
from registration under the Securities Act, the Notes must be held
indefinitely.  In this connection, such Investor represents that it is familiar
with SEC Rule 144 promulgated under the Securities Act, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act, including without limitation the Rule 144 condition that current
information about the Company be available to the public. Such information is
not now available.
 

 
3

--------------------------------------------------------------------------------

 

3.7           Legends. Such Investor understands and acknowledges that each Note
shall be endorsed with the legend set forth below:
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL THIS
NOTE IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION FROM SUCH REGISTRATIONISAVAILABLE.
 
3.8           True and Correct Information.  All information that Investor has
provided or caused to be provided to the Company in connection with the purchase
of the Notes hereunder is correct and complete as of the date set forth on the
Investor’s signature page of this Agreement.
 
3.9           Reliance.  Such Investor understands that the acceptance of this
Agreement by the Company will be based, in part, on the Investor’s
representations, warranties, covenants and acknowledgements set forth in this
Section 3.  The Investor agrees to indemnify the Company from any and all
claims, losses, damages and expenses (including without limit attorneys’ fees
and disbursements) arising out of any alleged material breach of this Agreement
by the Investor or material inaccuracy of any representation or warranty by the
Investor.
 
3.10           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, such Investor further agrees not to make
any disposition of all or any portion of the Notes unless and until:
 
(a)           Such transferee has agreed in writing for the benefit of the
Company to be bound by this Agreement, and
 
(b)           Such Investor shall have notified the Company in writing of the
proposed disposition, and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company that such disposition
will not require registration under the Securities Act.
 
3.11          Tax Advisors.  Such Investor has reviewed with such Investor’s own
tax advisors the foreign, federal, state and local tax consequences of this
investment, where applicable, and the transactions contemplated by this
Agreement. Each such Investor is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents and
understands that each such Investor (and not the Company) shall be responsible
for such Investor’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
3.12          Investor Review.  Such Investor acknowledges that such Investor
has had the opportunity to review this Agreement, and all exhibits attached
hereto including specifically the form of the Note, EXHIBIT “C” hereto, the
GABRIEL TECHNOLOGIES CORPORATION CORPORATE DISCLOSURE DOCUMENT, and the
transactions contemplated by this Agreement and to consult with such Investor’s
own legal counsel and advisors.  Each such Investor is relying solely on such
Investor’s legal counsel, if consulted, and not on any statements or
representations of the Company or any of the Company’s agents for legal advice
with respect to this investment or the transactions contemplated by this
Agreement.
 
4.           Conditions of Investors’ Obligations at the Closings.  The
obligations of each Investor with respect to each Closing are subject to the
fulfillment on or before the applicable Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent in writing thereto.
 

 
4

--------------------------------------------------------------------------------

 

4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true on and as of the
applicable Closing with the same effect as though such representations and
warranties had been made on and as of the date of such Closing.
 
4.2           Performance.  The Company shall have performed and complied with
all material agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
applicable Closing.
 
5.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment on or before the applicable Closing of each of the following
conditions by that Investor:
 
5.1           Representations and Warranties.  The representations and
warranties of the Investor contained in Section 3 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of such Closing.
 
5.2           Payment of Purchase Price.  The Investor shall have delivered the
applicable Purchase Price as provided for in Section 1.
 
6.           Miscellaneous.
 
6.1           Survival.  The warranties, representations and covenants of the
Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and each Closing.  The warranties,
representations and covenants of the Company shall survive execution and
delivery of this Agreement and each Closing.
 
6.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Notes).  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.3           Choice of Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of California as applied to agreements
among California residents entered into and to be performed entirely within
California.  Any lawsuit or litigation arising under, out of, in connection
with, or in relation to this Agreement, any amendment hereof, or the breach
hereof, shall be brought in the courts of Los Angeles, California, which courts
shall have exclusive jurisdiction over any such lawsuit or litigation.
 
6.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) upon transmission when sent via e-mail; (iii) when
sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (iv) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (v) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the address as set forth on the
signature page hereof or at such other address as such party may designate by
ten (10) days advance written notice to the other parties hereto.
 

 
5

--------------------------------------------------------------------------------

 

6.6           Finder’s Fee.  Excepting the Company’s Fee Agreement with Stephen
Moore, which Fee Agreement Investors acknowledge advisement of, each Investor
represents that it neither is nor will be obligated for any finders’ fee or
commission in connection with this transaction.  Each Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which such Investor
or any of its officers, partners, employees or representatives is responsible.
 
6.7           No Joint Venture.  Nothing in this Agreement shall create or be
deemed to create a joint venture or partnership among the parties.  Each party
agrees not to hold itself out as having any authority or as being in a
relationship contrary to this Section 6.7.
 
6.8           Expenses; Attorneys’ Fees.  Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement and the Notes.  If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement or the Notes,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
6.9           Amendments and Waivers.  Except as otherwise provided in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of both the Company and the holders of Notes representing greater than
fifty percent (50.00%) of the aggregate principal amount of Notes issued
hereunder (the “Majority Noteholders”).  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any Note
purchased under this Agreement at the time outstanding, and each future holder
of all such Notes and the Company.
 
6.10          Effect of Amendment or Waiver.  Each Investor acknowledges that by
the operation of Section 6.9 hereof the Majority Noteholders will have the power
to diminish or eliminate all rights of such Investor under this Agreement.
 
6.11          Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement to the minimum extent necessary to comply with the laws of
the relevant jurisdiction and the balance of the Agreement shall be interpreted
as if such provision were so excluded in such jurisdiction and shall be
enforceable in accordance with its terms.
 
6.12          Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties.
 
6.13          Counterparts.  This Agreement may be executed in two (2) or more
original or facsimile counterparts all of which together shall constitute one
and the same instrument.
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Promissory Note Purchase
Agreement as of the date first above written.
 
COMPANY:
INVESTORS:
   
GABRIEL TECHNOLOGIES CORPORATION,
a Delaware Corporation
 
By:                                                                                      
     
Name:       George Tingo, CEO and President
                  Gabriel Technologies Corporation
Investor:                                                                   
 
Name:
 
Company Name:
 
Address:
 
E-mail:
   



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 





 
SCHEDULE “A”
 
SCHEDULE OF INVESTORS
 
Investor
Principal Amount of
Promissory Note
Date of Investment
                                               
TOTAL
$______________
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 





 
EXHIBIT “A”
 
FORM OF PROMISSORY NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL THIS
NOTE IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
GABRIEL TECHNOLOGIES CORPORATION
 
PROMISSORY NOTE
 
This Note must be read in conjunction with the accompanying Note Purchase
Agreement
 
$____________ January ___, 2010


FOR VALUE RECEIVED, the undersigned, Gabriel Technologies Corporation, a
Delaware corporation (“Company”), promises to pay to the order of
________________ (“Lender”) the principal sum of ________________ Dollars
($____________) (the “Principal”), at the Interest Rate hereinafter defined,
which amount shall be due and payable in lawful money of the United States of
America at such place as Lender may from time to time designate, at the time and
in accordance with the terms and conditions provided in Sections 2 below.
 
1.           Interest Rate and Maturity Date.  Interest shall accrue on the
Principal at six percent (6.00%) per annum (the “Interest Rate”) commencing on
the date of this Note.  Interest shall be computed on the actual number of days
elapsed based on a 365-day year.  The balance of the Principal sum and all
Interest thereon shall be due and payable on December 31, 2010 (the “Maturity
Date”).  Any payment by the Company shall be conditioned on the requirement that
the payment on the Maturity Date shall not make the Company insolvent (as
defined in the Bankruptcy Code); and the Lender agrees that it shall not take
any action to place the Company in the position of an involuntary receivership
or bankruptcy, but, hereby expressly reserve all rights that Lender will have
all rights in the event that others place the Company in bankruptcy,
receivership or otherwise.
 
2.           Payments.  To the extent funds are available from any event defined
in this Section 2.a or 2.b. (“Event”), the Company shall pay to each Lender (on
a pro-rata basis) in this round of financing, payments of Principal and
Interest, from the “Net Proceeds” of the Event (which for purposes of this Note
shall mean proceeds after deduction of All Company Obligations Required To Be
Paid By The Company (as hereinafter defined), Event expenses, fees and court
costs, if any and as applicable, including but not limited to obligations
pursuant to any litigation financing agreements, litigation costs, Whittle
Settlement attorneys’ fees if proceeds are received from the Whittle Settlement
[but not IP Event (as hereinafter defined) attorneys’ fees], or any other debts
superior to the monies raised pursuant to the Company raise of capital) to the
Company from the below defined Events, upon the earliest of the following Events
to occur:
 
(a)           Whittle Settlement.  For purposes of this Note, “Whittle
Settlement” shall mean the proceeds, if any, from the action by the Company
against Whittle in the District Court of Douglas County Nebraska at docket 1092,
page 798 filed in February 2009 to the extent there are Net Proceeds from this
litigation.
 
(b)           IP Event.  For purposes of this Note, an “IP Event” is defined as
the receipt by the Company or any of its subsidiaries of a minimum of
$10,000,000.00 in Net Proceeds (in cash or the fair market value of non-cash
consideration) from a licensing, sale, transfer, settlement or other transaction
with one or more third parties relating to intellectual property of the Company
or its subsidiaries, if any.

 
9

--------------------------------------------------------------------------------

 

 
2.1           Lien.  Lender shall have a lien, for all unpaid sums due under
this Note, on all claims or causes of action that are the subject of any event
set forth above in this Section 2. This lien shall attach to any recovery,
whether by settlement, award, verdict, judgment, or other order.
 
2.2           Additional Benefits.  In addition to the Principal amount and
Interest on this Note, in return for every $100,000.00 loaned by a Lender to the
Company, Lender shall have the additional right to receive one percent (1.00%)
of the Proceeds of an IP Event, AFTER payment of all Company obligations
required to be paid by the Company (“All Company Obligations Required To Be Paid
By The Company”) defined as Company priority obligations which include but are
not limited to: obligations to the IRS and other Federal, State and local tax
authorities; employee wages; secured loans; judgments; company debts; and,
attorneys fees, but not including intellectual property interests of attorneys
in the Company’s action against Qualcomm.  In the event a Lender loans the
Company an amount less than $100,000.00 pursuant to this Note, said Lender shall
receive a pro-rata portion of the aforementioned Additional Benefit.  Payment of
the Additional Benefits described in this Section 2.2 shall be made no later
than ten (10) business days after the final and complete funding by the funding
party of the first Event to occur. If full repayment of interest and principal
is not made after the payment to Lender from the first Event, then lender shall
be paid from each successive Event, or from the IP Event, until Lender is paid
all interest and principal due and owing.
 
3.           Attorney’s Fees. If the indebtedness represented by this Note or
any part thereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Note is placed in the hands of attorneys for collection
after default, the Company agrees to pay, in addition to the Principal and
Interest payable hereunder, reasonable attorney’s fees and costs incurred by
Lender.
 
4.           Pari Passu; Notes, Subordination.  The Lender acknowledges and
agrees that the payment of all or any portion of the outstanding Principal
amount of this Note and all Interest hereon shall be pari passu in right of
payment and in all other respects to the other Notes. In the event the Lender
receives payments in excess of the Lender’s pro rata share of the Company’s
payments to the holders of all of the notes outstanding, then the Lender shall
hold in trust all such excess payments for the benefit of the holders of the
other notes and shall pay such amounts held in trust to such other holders upon
demand by such holders.  The Lender acknowledges and agrees that this Note will
be subordinate in priority and right of payment to all current and future
indebtedness of the Company to banks and other financial institutions which may
be required for secured financing in the future, and that no other writing shall
be required to affect same.
 
5.           Surrender of Note.  The Lender shall surrender this Note at the
principal office of the Company at the time of Payment of this Note pursuant to
the foregoing provisions.
 
6.           Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon delivery.
 
7.           Waivers.  The Company hereby waives presentment, demand for
performance, notice of nonperformance, protest, notice of protest and notice of
dishonor.  No delay on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or any other right.
 
8.           Assignment.  This Note may not be assigned by Lender without the
written consent of the Company; provided however, that any such assignment by
Lender shall be in compliance with all applicable federal and state securities
laws.
 

 
10

--------------------------------------------------------------------------------

 

9.           Choice of Law; Jurisdiction.  This Note shall be construed in
accordance with the laws of the State of California, without regard to the
conflicts of laws provisions thereof. Any lawsuit or litigation arising under,
out of, in connection with, or in relation to this Note, any amendment or
restatement thereof, or the breach thereof, shall be brought in the courts of
Los Angeles, CA, which courts shall have exclusive jurisdiction over any such
lawsuit or litigation.
 
IN WITNESS WHEREOF, Gabriel Technologies Corporation has caused this Promissory
Note to be executed by its officer thereunto duly authorized.
 
GABRIEL TECHNOLOGIES CORPORATION,
a Delaware Corporation
 
 
 
 
By:                                                                   
Name:  George Tingo,
Its: CEO and President
 




 
11

--------------------------------------------------------------------------------

 



EXHIBIT “B”
 


 
GABRIEL TECHNOLOGIES CORPORATION WIRE INSTRUCTIONS
 


 
California United Bank - Encino Branch
ABA xxxxxxxxxx
Account No.: xxxxxxxxx
Gabriel Tech Corp.
4538 S. 140th Street
Omaha, NE 08137
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 



EXHIBIT “C”
 
GABRIEL TECHNOLOGIES CORPORATION
CORPORATE DISCLOSURE DOCUMENT
 
1.           Withdrawal of Former Attorneys – Gabriel Technologies Corporation
(“Gabriel”, or, the “Company”) has come to the end of its relationship with its
former attorneys in the Qualcomm case and in other corporate, patent, etc.,
matters for Gabriel, Munck Carter, and is proceeding to arbitration on the
matter of attorneys’ fees and potentially other matters with Munck
Carter.  Gabriel’s directors believe that the termination this relationship is
in the best interests of Gabriel in its efforts against Qualcomm and
otherwise.  We expect Gabriel’s California counsel to remain involved in the
Qualcomm case for the foreseeable future, and Gabriel has replaced Munck Carter
with other attorneys for representation in other Company matters.
 
2.           New Gabriel Attorneys For Qualcomm Case – After a diligent search,
Gabriel is working to engage one of several qualified law firms to succeed our
former attorneys in the Qualcomm case.  We hope to make an announcement in the
next month or so regarding the new law firm that will represent Gabriel as Lead
Trial Counsel against Qualcomm.
 
3.           Next Stages of Qualcomm Lawsuit – Gabriel’s Fourth Amended
Complaint in the Qualcomm lawsuit was filed on January 11, 2010.  It is expected
that discovery will begin as soon as the Qualcomm’s Answer is filed and the
parties meet pursuant to the issuance by the Court of a date for a Case
Management Conference.
 
4.           Gabriel Historical Financial Statements – Under the management of
its former officers and directors, Gabriel did not file reports with the SEC,
including historical financial statements, since 2006.  The current management
has prepared the 2007 annual financial statements and is working with the
Gabriel auditors to finalize them.  We will file and disclose Gabriel’s 2007
annual financial statements when we have completed all required review and audit
work, but the Company does not know when such audit will be completed and/or
when such financials will be filed.
 
5.           Action Against Select Former Gabriel Officers, Directors and Third
Parties – An action against some of the former Gabriel officers and directors
and certain third parties was filed in 2008 at the direction of the former
directors of Gabriel.  The current Gabriel directors have been assessing this
lawsuit, and believe that it may be insufficient in its naming of alleged
defendants and in the causes of action alleged.  New counsel has been retained
to reassess this lawsuit and to make recommendations to the directors as to the
possible filing of an amended complaint.
 
6.           Gabriel Operations Financing Transaction – Although approximately
$5.8 million was invested in Gabriel in late 2007 and early 2008, when the new
Gabriel directors were appointed in June of 2009 Gabriel was more than $600,000
past due in its payments to its attorneys, its landlord, its insurers, and other
creditors.  An investment group, including several of Gabriel’s current
directors, furnished Gabriel approximately $1 million of financing in 2009;
however, this financing is insufficient to pay for future operations of
Gabriel.  Therefore, Gabriel is now considering, among other possible financing
transactions, entering into a short-term debt transaction and a possible
multi-year financing transaction to obtain financing of Gabriel’s
operations.  Any and all financing transactions entered into by Gabriel will be
completed only as necessary, and only at the lowest cost of funding available in
the market available to Gabriel.  There can be no assurance, however, whether or
on what terms Gabriel will be able to complete a financing or obtain needed
funds.
 
7.           Assignment of Possible Proceeds of Qualcomm Lawsuit – The former
directors of Gabriel began the practice years ago of assigning a portion of any
settlement amount or favorable judgment in Gabriel’s action against Qualcomm to
obtain financing or pay its creditors.  The current management and directors
have continued this practice only as necessary for the purposes of financing
Gabriel’s operations and the Qualcomm lawsuit.  The total percentage of the
possible proceeds from the Qualcomm lawsuit, if any are obtained, that has been
committed by Gabriel is expected to exceed fifty percent (50%) after the
engagement of new attorneys in the Qualcomm lawsuit.  The commitment to third
parties of any proceeds from the Qualcomm lawsuit will significantly reduce the
amount of such proceeds, if any, available to be distributed among the Gabriel
shareholders.  There also can be no assurance that Gabriel will be able
financially to continue to prosecute the Qualcomm lawsuit or, if so, that it
will achieve a favorable outcome or receive any significant proceeds
 

 
13

--------------------------------------------------------------------------------

 

8.           Actions Taken Prior To Appointment of New Gabriel Directors – Prior
to the new Gabriel directors appointment earlier this year, actions taken at
Gabriel over the past several years by the previous Board of Directors included,
but were not limited to:
 
A.           Issuance of all sixty million authorized shares of Gabriel’s stock
(and possibly more than sixty million authorized shares of Gabriel’s stock), in
the form of stock, and/or stock warrants, and/or Stock Equivalent Units, and or
otherwise;
 
B.           Subsequent to the issuance of all authorized stock/warrants, the
issuance of stock equivalency units, or SEUs, which are the equivalent of common
stock.  The total amount of SEUs issued is being ascertained, as there is no
transfer agent for such securities as SEUs to track their issuance;
 
C.           Investment in Gabriel of $5.7 million in short-term notes, some of
which are redeemable by the note holders for double their face value beginning
in January 2011;
 
D.           Expenditures by Gabriel on corporate matters alone (i.e. not
including attorneys fees to prosecute the Company’s legal action with Qualcomm)
with Gabriel’s former attorneys - in excess of $1 million;
 
E.           The former directors’ issuance to themselves of percentage
interests in the result of Gabriel’s action against Qualcomm;
 
F.           The failure to hold an annual shareholders meeting within the past
three years.  A Company annual shareholders meeting still cannot be held due to
the failure to have current financials filed with the SEC.  This fact continues
to hamper Gabriel’s efforts to raise financing for the Company, since additional
Gabriel stock cannot be authorized by Delaware State authorities without such a
shareholders meeting approving such additional stock authorization.  This
requires the Gabriel directors to continue to rely on the possible proceeds, if
any, of Gabriel’s action against Qualcomm to obtain needed financing for the
Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

 
